Citation Nr: 1033939	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  07-20 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.	Entitlement to service connection for bilateral hearing loss.

2.	Entitlement to service connection for recurrent tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel





INTRODUCTION

The Veteran had active military service from September 1969 to 
April 1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.


FINDINGS OF FACT

1.	The competent evidence of record does not indicate the Veteran 
has been diagnosed with a bilateral hearing loss disability 
for VA purposes.

2.	Recurrent tinnitus was not manifested in active service, and 
any current tinnitus is not otherwise etiologically related to 
such service.


CONCLUSIONS OF LAW

1.	Bilateral hearing loss was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2009).

2.	Recurrent tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a) (West 2002).   38 C.F.R. § 3.159 (2009).  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).

In the instant case, the Veteran received notification prior to 
the initial unfavorable agency decision in June 2006.  The RO's 
August 2005 notice letter advised the Veteran what information 
and evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to request 
records from the sources identified by the Veteran.  He was 
specifically told that it was his responsibility to support the 
claim with appropriate evidence.  Finally the letter advised him 
what information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. § 
5103. 

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  A 
March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records are associated with claims file.  All 
post-service records identified by the Veteran have also been 
obtained.  Therefore, VA's duty to further assist the Veteran in 
locating additional records has been satisfied.  The Veteran was 
afforded a VA audiological examination in May 2006.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2009); 
Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The 
May 2006 VA examination is adequate for the purposes of 
determining service connection, as it involved a thorough review 
of the Veteran's pertinent medical history and provided an 
etiological opinion with supporting rationale.  See generally 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in 
pertinent part, that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

Bilateral Hearing Loss

Certain chronic disabilities, including organic diseases of the 
nervous system, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service. 38 C.F.R. §§ 3.307, 3.309(a).  In an October 4, 
1995, opinion, VA's Under Secretary for Health determined that it 
is appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and therefore a 
presumptive disability.

The Veteran contends he suffers from a bilateral hearing loss 
disability due to acoustic trauma suffered during active service.  
For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies at 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies at 500, 1000, 
2000, 3000, and 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2009).

Upon review, service treatment records are negative for a hearing 
loss disability in the either ear.  Post service medical evidence 
include the reports of a May 2006 VA audiology examination.  The 
examination indicated the following puretone thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
20
30
LEFT
20
15
25
25
35

Speech audiometry revealed speech recognition ability in of 96 
percent in the right ear and 98 percent in left ear.  The VA 
examiner indicated that the Veteran's hearing in both ears is 
within normal limits per VA guidelines.

Considering the results of the May 2006 VA examination, it is 
clear that the Veteran does not currently suffer from a current 
hearing loss disability for VA benefit purposes.  His puretone 
thresholds, at 500, 1000, 2000, 3000, and 4000 Hertz, were less 
than 40 in all frequencies, and he did not show puretone 
thresholds of 26 or more in 3 or more frequencies in either ear.  
His scores on the Maryland CNC Test were not less than 94 percent 
at this examination. 

The Board notes the Veteran has submitted the results of a 
November 2005 private audiogram.  However, the private 
audiologist did not provide an interpretation of the audiometric 
readings contained on the graphs.  38 C.F.R. §3.385.  The Board 
is precluded from interpreting pure tone threshold results in 
order to determine the severity of the Veteran's current hearing 
loss disability.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(finding that neither the Board nor the RO may interpret 
graphical representation of audiometric data).  Furthermore, the 
Board observes the November 2005 audiogram notes normal hearing 
except mild high frequency sensorineural hearing loss 
bilaterally.  The Veteran has not identified any post-service 
testing revealing the presence of hearing loss disability for VA 
compensation purposes.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to exist 
at the time of the award of service connection); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a 
present disability, there can be no valid claim for service 
connection as Congress has specifically limited entitlement to 
service connection to cases where such incidents have resulted in 
a disability).

Other than the Veteran's contentions, the record contains no 
competent evidence of a current diagnosis of bilateral 
sensorineural hearing loss.  As Veteran has no competence to give 
a medical opinion on the diagnosis of a condition, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992), the Board concludes that 
the preponderance of the evidence is against a finding that the 
Veteran has bilateral sensorineural hearing loss disability for 
VA purposes.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Recurrent Tinnitus

The Veteran maintains that he currently suffers from recurrent 
tinnitus due to in-service acoustic trauma.  However, while the 
evidence reveals that the Veteran currently suffers from 
recurrent tinnitus, perceived as constant and bilateral, the 
competent, probative evidence of record does not etiologically 
link the Veteran's current disability to his service or any 
incident therein.  Service treatment records are absent 
complaints of, or treatment for, recurrent tinnitus or any other 
disorder of the ear in service.  An April 1971 Report of Medical 
Examination, completed upon the Veteran's separation from active 
service, indicates a normal ears and drums clinical evaluation.  
As such, the Board finds the Veteran did not suffer from 
recurrent tinnitus in service.

In addition, there is no continuity of symptomatology since 
active service in the instant case.  In this regard, the Board 
observes the Veteran reported at a May 2006 VA examination that 
he first began experiencing tinnitus approximately eight to ten 
years prior; this is approximately 25 years following the 
Veteran's separation from active service.  The Board may, and 
will, consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the Veteran has not 
complained of the malady at issue.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 
F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

As noted above, the Veteran was afforded a VA examination in May 
2006, during which the examiner noted the Veteran's reported 
eight to ten year history of recurrent tinnitus, as well as his 
reports of in-service acoustic trauma.  After reviewing the 
Veteran's service treatment records and claims folder, and 
examining the Veteran, the VA examiner stated that the Veteran's 
complaints of tinnitus is not at least as likely as not related 
to his military service.  In support of this opinion, the VA 
examiner noted the lack of evidence of in-service tinnitus as 
well as the proximity between the onset of tinnitus and the dates 
of service.

In sum, the Board finds that there is no evidence of recurrent 
tinnitus in service.  The threshold question therefore is whether 
there is sufficient medical evidence to establish an etiological 
link between the Veteran's current tinnitus and any acoustic 
trauma experienced during active service.  The preponderance of 
the evidence is against this aspect of the Veteran's claim.  The 
Veteran has produced no competent evidence or medical opinion in 
support of his claim that his current tinnitus is the result of 
in-service injury or illness, and the length of time between his 
separation from active service and reported onset of tinnitus 
weighs against granting the Veteran's claim.

The Board acknowledges that the Veteran himself has claimed that 
recurrent tinnitus is the result of in-service acoustic trauma.  
However, as a layperson, the Veteran has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while the 
Veteran is competent to report (1) symptoms observable to a 
layperson, e.g., pain; (2) a diagnosis that is later confirmed by 
clinical findings; or (3) a contemporary diagnosis, he is not 
competent to independently render a medical diagnosis or opine as 
to the specific etiology of a condition.  See Davidson v. 
Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of 
medical diagnosis or etiology cannot constitute evidence upon 
which to grant the claim for service connection.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995).  Furthermore, while the 
Veteran has submitted a September 2006 statement from a private 
physician, this statement does not include an etiological opinion 
regarding the Veteran's recurrent tinnitus.

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for 
recurrent tinnitus, and the benefit of the doubt rule does not 
apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for recurrent tinnitus is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


